Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is generic to the following disclosed patentably distinct species:  
Figs.1-3,
Fig.4;
Fig.5; and 
Fig.6.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. Specifically, Species (i) relates to a connection member with a horizontal portion, a vertical portion vertically extending upward from a first end of the horizontal portion, an U-shaped bending portion extending from a second end of the horizontal portion and inserted 15into a respective receiving hole, and the U-shaped bending portion supports the horizontal portion to be fixed outside the protrusion, whereas Species (ii) relates to a connection member with a horizontal portion having an internal face and an external face and the hook extends from the external face, Species (iii) relates to a connection member including a vertical portion, a horizontal portion extending from a side of the vertical portion, and the hook extends from a side of the horizontal portion, wherein an end of the vertical portion is inserted into a respective receiving hole, the horizontal portion and the at 10least one hook are spaced a distance from the fixer, and Species (iv) to a connection member including a vertical portion, wherein the vertical portion has the at least one 15hook extending from a first end thereof, and a second end of the vertical portion is inserted into a respective receiving hole of multiple receiving hole of a positioning block.  
Species (ii) relates to a connection member with a horizontal portion having an internal face and an external face and the hook extends from the external face whereas Species (iii) relates to a connection member including a vertical portion, a horizontal portion extending from a side of the vertical portion, and the hook extends from a side of the horizontal portion, wherein an end of the vertical portion is inserted into a respective receiving hole, the horizontal portion and the at 10least one hook are spaced a distance from the fixer, and Species (iv) to a connection member including a vertical portion, wherein the vertical portion has the at least one 15hook extending from a first end thereof, and a second end of the vertical portion is inserted into a respective receiving hole of multiple receiving hole of a positioning block.  
Finally, Species (iii) relates to a connection member including a vertical portion, a horizontal portion extending from a side of the vertical portion, and the hook extends from a side of the horizontal portion, wherein an end of the vertical portion is inserted into a respective receiving hole, the horizontal portion and the at 10least one hook are spaced a distance from the fixer whereas Species (iv) to a connection member including a vertical portion, wherein the vertical portion has the at least one 15hook extending from a first end thereof, and a second end of the vertical portion is inserted into a respective receiving hole of multiple receiving hole of a positioning block.  
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Per MPEP 808.02, burden is established by a showing of one of the following:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
In the instant case, at least (C) applies in that different search queries are necessary which are not likely to result in finding art pertinent to the other inventions, e.g., “U-shape” for Species (i), “tube” for Species (ii), “fixer” for Species (iii) and “positioning block” for Species (iv).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832